DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 12/27/2019.  This action is made non-final.
3.	Claims 21-40 are pending in the case.  Claims 21, 33 and 39 are independent claims.

Double Patenting
4.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10527306.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially similar to each other and would have considered obvious to one of ordinary skill.





16/728858						10/527306
21.  A building energy management system of a building comprising: one or more memory devices configured to store instructions thereon, that, when executed by one or more processors, cause the one or more processors to: collect data samples of one or more variables of the building from building equipment and generate a resource consumption timeseries indicating resource consumption of the building at a plurality of points in time; perform one or more energy analytics using the resource consumption timeseries and generate an energy usage metric timeseries comprising a plurality of result samples indicating an energy usage metric for the building; store the energy usage metric timeseries in a database; and receive a request for timeseries data associated with the one or more variables and retrieve the energy usage metric timeseries from the database.
1. A building energy management system comprising: building equipment operable to monitor and control one or more variables in the building energy management system and to provide data samples of the one or more variables; a data collector configured to collect the data samples from the building equipment and generate a data timeseries comprising a plurality of the data samples; an analytics service configured to perform one or more analytics using the data timeseries and generate a results timeseries comprising a plurality of result samples indicating results of the analytics; a timeseries database configured to store the data timeseries and the results timeseries; and an energy management application configured to retrieve the data timeseries and the results timeseries from the timeseries database in response to a request for timeseries data associated with the one or more variables.

22.  The building energy management system of claim 21, further comprising the building equipment operable to monitor and control the one or more variables in the building energy management system and to provide the data samples of the one or more variables.
2. The building energy management system of Claim 1, wherein the analytics service comprises a weather normalization module configured to generate the results timeseries by removing an effect of weather from the data timeseries.

23.  The building energy management system of claim 21, wherein the resource consumption timeseries includes at least one of electric consumption values, water consumption values, or natural gas consumption values.
3. The building energy management system of Claim 2, wherein the weather normalization module is configured to remove the effect of weather from the data timeseries by: generating a regression model that defines a relationship between the data samples of the data timeseries and one or more weather-related variables; determining values of the one or more weather-related variables during a time period associated with the data timeseries; applying the values of the one or more weather-related variables as inputs to the regression model to estimate weather-normalized values of the data samples; and storing the weather-normalized values of the data samples as the results timeseries.

24.  The building energy management system of claim 21, wherein the instructions cause the one or more processors to: identify a type of the building associated with the resource consumption timeseries; and generate a plot comprising a graphical representation of the energy usage metric for the building and one or more benchmark energy usage metrics for other buildings of the type.
4. The building energy management system of Claim 3, wherein: the one or more weather-related variables comprise at least one of a cooling degree day (CDD) variable and a heating degree day (HDD) variable; the regression model is an energy consumption model that defines energy consumption as a function of at least one of the CDD variable and the HDD variable.

25.  The building energy management system of claim 21, wherein the instructions cause the one or more processors to: use the data samples of the resource consumption timeseries to calculate a plurality of night-to-day load ratios, one night-to-day load ratio for each day of a plurality of days associated with the resource consumption timeseries; compare each of the plurality of night-to-day load ratios to a threshold load ratio; generate a result sample for each of the plurality of days associated with the resource consumption timeseries, wherein the result sample for each of the plurality of days indicates whether a particular night-to-day load ratio for a corresponding day exceeds the threshold load ratio; and store the result sample for each of the plurality of days as a results timeseries.
5. The building energy management system of Claim 3, wherein the weather normalization module is configured to generate the regression model by: using weather data for a baseline period to calculate a value for at least one of a cooling degree day (CDD) variable and a heating degree day (HDD) variable for each day in the baseline period; determining at least one of an average daily value of the CDD variable for each time interval in the baseline period and an average daily value of the HDD variable for each time interval in the baseline period; using energy consumption data for the baseline period to determine an average daily energy consumption value for each time interval in the baseline period; and generating regression coefficients for the regression model by fitting the average daily energy consumption values to at least one of the average daily values of the CDD variable and the average daily values of the HDD variable.

26.  The building energy management system of claim 21, wherein the instructions cause the one or more processors to: use the data samples of the resource consumption timeseries to calculate a plurality of weekend-to-weekday load ratios, one weekend-to-weekday load ratio of the plurality of weekend-to-weekday load ratios for each week of a plurality of weeks associated with the resource consumption timeseries; compare each of the plurality of weekend-to-weekday load ratios to a threshold load ratio; generate a result sample for each of the plurality of weeks associated with the resource consumption timeseries, wherein the result sample for each of the plurality of weeks indicates whether a particular weekend-to-weekday load ratio for a corresponding week exceeds the threshold load ratio; and store the result sample for each of the plurality of weeks as the energy usage metric timeseries.
6. The building energy management system of Claim 1, wherein: the data timeseries is a resource consumption timeseries and the samples of the data timeseries comprise at least one of electric consumption values, water consumption values, and natural gas consumption values; and the analytics service comprises an energy benchmarking module configured to use the data timeseries to calculate an energy usage metric for a building associated with the data timeseries, the energy usage metric comprising at least one of energy usage intensity (EUI) or energy density.

27.  The building energy management system of claim 21, wherein the instructions cause the one or more processors to perform one or more analytics using the resource consumption timeseries and generate the energy usage metric timeseries, the energy usage metric timeseries comprising the plurality of result samples indicating results of the one or more analytics; wherein the one or more analytics comprise an energy benchmarking analytic that uses the energy usage metric timeseries to calculate the energy usage metric for the building associated with the resource consumption timeseries, the energy usage metric comprising at least one of energy usage intensity (EUI) or energy density.
7. The building energy management system of Claim 6, wherein the energy benchmarking module is configured to calculate the EUI for the building by: identifying a total area of the building associated with the data timeseries; determining a total resource consumption of the building over a time period associated with the data timeseries based on the samples of the data timeseries; and using the total area of the building and the total resource consumption of the building to calculate a resource consumption per unit area of the building.

28.  The building energy management system of claim 27, wherein the instructions cause the one or more processors to calculate the EUI for the building by: identifying a total area of the building associated with the resource consumption timeseries; determining a total resource consumption of the building over a time period associated with the resource consumption timeseries based on the data samples of the resource consumption timeseries; and using the total area of the building and the total resource consumption of the building to calculate the resource consumption per unit area of the building.
8. The building energy management system of Claim 6, wherein the energy benchmarking module is configured to: identify a type of the building associated with the data timeseries; and generate a plot comprising a graphical representation of the energy usage metric for the building and one or more benchmark energy usage metrics for other buildings of the identified type.

29.  The building energy management system of claim 21, wherein the instructions cause the one or more processors to generate a results timeseries by removing an effect of weather from the resource consumption timeseries.
9. The building energy management system of Claim 1, wherein the analytics service comprises a night/day comparison module configured to: use the samples of the data timeseries to calculate a night-to-day load ratio for each day associated with the data timeseries; compare each of the calculated night-to-day load ratios to a threshold load ratio; generate a result sample for each day associated with the data timeseries, each result sample indicating whether the night-to-day load ratio for the corresponding day exceeds the threshold load ratio; and store a plurality of the result samples as the result timeseries.

30.  The building energy management system of claim 29, wherein the instructions cause the one or more processors to remove the effect of weather from the resource consumption timeseries by: generating a regression model that defines a relationship between the data samples of the resource consumption timeseries and one or more weather-related variables; determining values of the one or more weather-related variables during a time period associated with the resource consumption timeseries; applying values of the one or more weather-related variables as inputs to the regression model to estimate weather-normalized values of the data samples; and storing the weather-normalized values of the data samples as the energy usage metric timeseries.
10. The building energy management system of Claim 1, wherein the analytics service comprises a weekend/weekday comparison module configured to: use the samples of the data timeseries to calculate a weekend-to-weekday load ratio for each week associated with the data timeseries; compare each of the calculated weekend-to-weekday load ratios to a threshold load ratio; generate a result sample for each week associated with the data timeseries, each result sample indicating whether the weekend-to-weekday load ratio for the corresponding week exceeds the threshold load ratio; and store a plurality of the result samples as the result timeseries.

31.  The building energy management system of claim 30, wherein: the one or more weather-related variables comprise at least one of a cooling degree day (CDD) variable and a heating degree day (HDD) variable; the regression model is an energy consumption model that defines energy consumption as a function of at least one of the CDD variable and the HDD variable.
11. A method for performing energy analytics in a building energy management system, the method comprising: operating building equipment to monitor and control one or more variables in the building energy management system; collecting data samples of the one or more variables from the building equipment; generating a data timeseries comprising a plurality of the data samples; generating a results timeseries by performing one or more analytics using the data timeseries, the results timeseries comprising a plurality of result samples indicating results of the analytics; storing the data timeseries and the results timeseries in a timeseries database; and retrieving the data timeseries and the results timeseries from the timeseries database in response to a request for timeseries data associated with the one or more variables.

32.  The building energy management system of claim 30, wherein generating the regression model comprises: using weather data for a baseline period to calculate a value for at least one of a cooling degree day (CDD) variable and a heating degree day (HDD) variable for each day of a plurality of days in the baseline period; determining at least one of a plurality of first average daily values for the CCD variable, one first average daily value of the plurality of first average daily values for each time interval of a plurality of time intervals in the baseline period and a plurality of second average daily values of the HDD variable, one second average daily value of the plurality of second average daily values for each of the plurality of time intervals in the baseline period; using energy consumption data for the baseline period to determine a plurality of average daily energy consumption values, one average daily energy consumption value of the plurality of average daily energy consumption values for each of the plurality of time intervals in the baseline period; and generating regression coefficients for the regression model by fitting the plurality of average daily energy consumption values to at least one of the plurality of first average daily values of the CDD variable and the plurality of second average daily values of the HDD variable.
12. The method of Claim 11, wherein generating the results timeseries comprises removing an effect of weather from the data timeseries.

33.  A method of building management comprising: collecting, by one or more processing circuits, data samples of one or more variables of a building from building equipment and generate a resource consumption timeseries indicating resource consumption of the building at a plurality of points in time; performing, by the one or more processing circuits, one or more energy analytics using the resource consumption timeseries and generate an energy usage metric timeseries comprising a plurality of result samples indicating an energy usage metric for the building; storing, by the one or more processing circuits, the energy usage metric timeseries in a database; and receiving, by the one or more processing circuits, a request for timeseries data associated with the one or more variables and retrieve the energy usage metric timeseries from the database.
13. The method of Claim 12, wherein removing the effect of weather from the data timeseries comprises: generating a regression model that defines a relationship between the data samples of the data timeseries and one or more weather-related variables; determining values of the one or more weather-related variables during a time period associated with the data timeseries; applying the values of the one or more weather-related variables as inputs to the regression model to estimate weather-normalized values of the data samples; and storing the weather-normalized values of the data samples as the results timeseries.

34.  The method of claim 33, wherein the resource consumption timeseries includes at least one of electric consumption values, water consumption values, or natural gas consumption values.
14. The method of Claim 13, wherein: the one or more weather-related variables comprise at least one of a cooling degree day (CDD) variable and a heating degree day (HDD) variable; the regression model is an energy consumption model that defines energy consumption as a function of at least one of the CDD variable and the HDD variable.

35.  The method of claim 33, further comprising: identifying, by the one or more processing circuits, a type of the building associated with the resource consumption timeseries; and generating, by the one or more processing circuits, a plot comprising a graphical representation of the energy usage metric for the building and one or more benchmark energy usage metrics for other buildings of the type.
15. The method of Claim 13, wherein generating the regression model comprises: using weather data for a baseline period to calculate a value for at least one of a cooling degree day (CDD) variable and a heating degree day (HDD) variable for each day in the baseline period; determining at least one of an average daily value of the CDD variable for each time interval in the baseline period and an average daily value of the HDD variable for each time interval in the baseline period; using energy consumption data for the baseline period to determine an average daily energy consumption value for each time interval in the baseline period; and generating regression coefficients for the regression model by fitting the average daily energy consumption values to at least one of the average daily values of the CDD variable and the average daily values of the HDD variable.

36.  The method of claim 33, further comprising: using, by the one or more processing circuits, the data samples of the resource consumption timeseries to calculate a plurality of night-to-day load ratios, one night-to-day load ratio for each day of a plurality of days associated with the resource consumption timeseries; comparing, by the one or more processing circuits, each of the plurality of night-to-day load ratios to a threshold load ratio; generating, by the one or more processing circuits, a result sample for each of the plurality of days associated with the resource consumption timeseries, wherein the result sample for each of the plurality of days indicates whether a particular night-to-day load ratio for a corresponding day exceeds the threshold load ratio; and storing, by the one or more processing circuits, the result sample for each of the plurality of days as a results timeseries.
16. The method of Claim 11, wherein the data timeseries is a resource consumption timeseries and the samples of the data timeseries comprise at least one of electric consumption values, water consumption values, and natural gas consumption values; the method further comprising using the data timeseries to calculate an energy usage metric for a building associated with the data timeseries, the energy usage metric comprising at least one of energy usage intensity (EUI) or energy density.

37.  The method of claim 33, further comprising: using, by the one or more processing circuits, the data samples of the resource consumption timeseries to calculate a plurality of weekend-to-weekday load ratios, one weekend-to-weekday load ratio of the plurality of weekend-to-weekday load ratios for each week of a plurality of weeks associated with the resource consumption timeseries; comparing, by the one or more processing circuits, each of the plurality of weekend-to- weekday load ratios to a threshold load ratio; generating, by the one or more processing circuits, a result sample for each of the plurality of weeks associated with the resource consumption timeseries, wherein the result sample for each of the plurality of weeks indicates whether a particular weekend-to-weekday load ratio for a corresponding week exceeds the threshold load ratio; and storing, by the one or more processing circuits, the result sample for each of the plurality of weeks as the energy usage metric timeseries.
17. The method of Claim 16, wherein calculating the EUI for the building comprises: identifying a total area of the building associated with the data timeseries; determining a total resource consumption of the building over a time period associated with the data timeseries based on the samples of the data timeseries; and using the total area of the building and the total resource consumption of the building to calculate a resource consumption per unit area of the building.

38.  The method of claim 33, further comprising performing, by the one or more processing circuits, one or more analytics using the resource consumption timeseries and generating, by the one or more processing circuits, the energy usage metric timeseries, the energy usage metric timeseries comprising the plurality of result samples indicating results of the one or more analytics; wherein the one or more analytics comprise an energy benchmarking analytic that uses the energy usage metric timeseries to calculate the energy usage metric for the building associated with the resource consumption timeseries, the energy usage metric comprising at least one of energy usage intensity (EUI) or energy density.
18. The method of Claim 16, further comprising: identifying a type of the building associated with the data timeseries; and generating a plot comprising a graphical representation of the energy usage metric for the building and one or more benchmark energy usage metrics for other buildings of the identified type.

39.  One or more storage devices configured to store instructions thereon, that, when executed by one or more processors, cause the one or more processors to: collect data samples of one or more variables of a building from building equipment and generate a resource consumption timeseries indicating resource consumption of the building at a plurality of points in time; perform one or more energy analytics using the resource consumption timeseries and generate an energy usage metric timeseries comprising a plurality of result samples indicating an energy usage metric for the building; store the energy usage metric timeseries in a database; and receive a request for timeseries data associated with the one or more variables and retrieve the energy usage metric timeseries from the database.
19. The method of Claim 11, wherein generating the results timeseries comprises: using the samples of the data timeseries to calculate a night-to-day load ratio for each day associated with the data timeseries; comparing each of the calculated night-to-day load ratios to a threshold load ratio; generating a result sample for each day associated with the data timeseries, each result sample indicating whether the night-to-day load ratio for the corresponding day exceeds the threshold load ratio; and storing a plurality of the result samples as the result timeseries.

40.  The one or more storage devices of claim 39, wherein the resource consumption timeseries includes at least one of electric consumption values, water consumption values, or natural gas consumption values.
20. The method of Claim 11, wherein generating the results timeseries comprises: using the samples of the data timeseries to calculate a weekend-to-weekday load ratio for each week associated with the data timeseries; comparing each of the calculated weekend-to-weekday load ratios to a threshold load ratio; generating a result sample for each week associated with the data timeseries, each result sample indicating whether the weekend-to-weekday load ratio for the corresponding week exceeds the threshold load ratio; and storing a plurality of the result samples as the result timeseries.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174